Citation Nr: 1422214	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

5.  Entitlement to an effective date prior to March 31, 2009 for the award of a 70 percent disability rating for PTSD.

6.  Entitlement to an evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to September 2007.  He has been awarded the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from June and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for tinnitus is being decided in this decision.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has consistently reported tinnitus which began in service.  Given that the Veteran's service records confirm his Military Occupational Specialty (MOS) as an infantryman and he has been awarded the CIB, the Board finds that the Veteran's statements in regard to his noise exposure and tinnitus credible and consistent with military service.  See 38 U.S.C.A. § 1154(b).  He has also been granted service connection for residuals of a TBI which occurred during a motor vehicle accident and improvised explosive device explosion.

The Veteran is competent to report tinnitus which began in service and the Board finds him credible in this regard.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In a July 2012 statement the Veteran's representative noted that his prior VA examination notices were sent to the wrong address.  On remand the RO should verify the correct address for the Veteran and reschedule examinations for a right knee disorder, erectile dysfunction, and sleep apnea.  A new examination should also be scheduled to determine the severity of the Veteran's headaches.

In a June 2010 rating decision the RO raised the Veteran's PTSD evaluation to 70 percent disabling, effective March 31, 2009.  The Veteran submitted a timely notice of disagreement in September 2010 for the effective date assigned.  The RO has not issued a statement of the case on this claim.  On remand, this should be accomplished.  
Additionally, after the April 2012 supplemental statement of the case was issued to the Veteran, the RO obtained new evidence, to include VA treatment records.  A supplemental statement of the case, which takes into account this evidence should be issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify the Veteran's current address prior to mailing him notices for upcoming VA examinations.  

2.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disorder, erectile dysfunction, and sleep disorder.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner(s) should offer the following opinions:

a)  Does the Veteran have a right knee disorder that is related to service?

b)  Does the Veteran have erectile dysfunction that was caused by his service-connected PTSD AND 

c)  Does the Veteran have erectile dysfunction that was aggravated by his service-connected PTSD?

d)  Does the Veteran have a sleep disorder that was caused by his service-connected PTSD AND

e)  Does the Veteran have a sleep disorder that was aggravated by his service-connected PTSD?

The examiner should review the literature submitted by the Veteran pertaining to sleep disorders and PTSD.  

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

The Veteran is reminded that the duty to assist him with his claim is not a one-way street.  If he wants help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

4.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected TBI residuals.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must conduct any appropriate interviews and clinical testing.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  Provide the Veteran a statement of the case on the issue of entitlement to an effective date prior to March 31, 2009 for the award of a 70 percent disability rating for PTSD.  Advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should the claim be returned to the Board for further appellate consideration.  

6.  Ensure the report of the VA compensation examinations addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

7.  Then readjudicate the claims in light of all additional evidence received since the most recent statement of the case, to include consideration of rating the Veteran's headaches under Diagnostic Code 8045.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


